        Case 5:20-cv-03315-SAC Document 4 Filed 12/31/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


JAMES SCOTT LOMON,

                        Plaintiff,

vs.                                           Case No. 20-3315-SAC


OFFICER BEYERS and
OFFICER ESPINOSA,

                        Defendants.


                                  O R D E R

      Plaintiff, pro se, has filed this action alleging a violation

of his constitutional rights in relation to his incarceration.              He

brings this case pursuant to 42 U.S.C. § 1983.1                This case is

before the court for the purposes of screening pursuant to 28

U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                   A court

liberally construes a pro se complaint and applies “less stringent



1 Title 42 United States Code Section 1983 provides a cause of action against
“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”

                                      1
       Case 5:20-cv-03315-SAC Document 4 Filed 12/31/20 Page 2 of 8




standards than formal pleadings drafted by lawyers.”             Erickson v.

Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).        The court “will not supply

additional   factual   allegations      to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains     “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).               The court

may also consider the exhibits attached to the complaint.                  Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

                                    2
       Case 5:20-cv-03315-SAC Document 4 Filed 12/31/20 Page 3 of 8




Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.              Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint

     In Count One plaintiff alleges that on July 30, 2020 he was

transported   in    restraints    by    motor    vehicle    from      Norton

Correctional Facility to the Lyon County Jail and that during this

approximately five-hour drive the transport officer (defendant

Beyers) failed to have on his person the keys to loosen or remove

the restraints in case this was needed.

     In Count Two plaintiff alleges that his rights to privacy

were violated because jail officers were in the medical examination

room with plaintiff when he had a medical appointment, and in some

instances conversed with medical personnel concerning matters

                                    3
         Case 5:20-cv-03315-SAC Document 4 Filed 12/31/20 Page 4 of 8




regarding plaintiff’s health.              Defendant Espinosa is alleged to

have been involved in one instance where he dismissed plaintiff

from the clinic.

        The   complaint    states       that     plaintiff       seeks     “financial

compensation consistent with federal guidelines governing these

proceedings considered fair and within an agreement accepted by

plaintiff as fair payment for damages caused by officials[‘]

interference and neglect and medical treatment ASAP.”                     Doc. No. 1,

p. 5.

III. Screening

        A. Section 1997e(e)

        Plaintiff’s complaint does not allege that he has suffered a

physical      injury   because     of   the     actions    of    either   defendant.

Therefore, plaintiff must be seeking financial compensation for

mental or emotional injury.             Federal law, 42 U.S.C. § 1997e(e),

prohibits the recovery of compensatory damages in such a situation.

The statute states:        “No Federal civil action may be brought by a

prisoner      confined    in   a   jail,       prison,    or    other    correctional

facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury or the commission of a

sexual act.”       This court has previously applied the statute in

screening out a claim for damages somewhat similar to that alleged

in Count Two of the complaint.           See Howard v. Douglas County Jail,

2009 WL 1504733 *4 (D.Kan. 5/28/2009).

                                           4
       Case 5:20-cv-03315-SAC Document 4 Filed 12/31/20 Page 5 of 8




     B. Eighth Amendment and defendant Beyers

     Count One of the complaint is labelled “inhumane transport.”

Plaintiff     appears     to   allege        that    the      Eighth   Amendment’s

protections against cruel and unusual punishment were violated by

defendant     Beyers’   failure     to   carry       keys     during   plaintiff’s

transportation.     Plaintiff states that it is “inhumane to place

prisoners in a potentially dangerous situation.”                   Doc. No. 1, p.

7.

     In general, a prisoner may demonstrate a violation of the

Eighth Amendment with respect to conditions of confinement if he

shows that he has been deprived of “the minimal civilized measure

of   life’s    necessities,”      such       as     food,     clothing,    shelter,

sanitation, medical care, or personal safety.                  Farmer v. Brennan,

511 U.S. 825, 832 & 834 (1994).          According to plaintiff, defendant

Beyers was at best reckless.        But, plaintiff does not allege that

the result of such recklessness was the denial of one of life’s

necessities.    Accordingly, the court finds that plaintiff has not

alleged   a   plausible    Eighth   Amendment         claim    against    defendant

Beyers.

     C. Right to privacy and defendant Espinosa

     Count Two of the complaint is labelled “HIPPA Privacy Act.”

Plaintiff appears to allege that his privacy rights have been

violated by jail officers attending his medical examinations.



                                         5
        Case 5:20-cv-03315-SAC Document 4 Filed 12/31/20 Page 6 of 8




            1. HIPPA

       There is no private cause of action for HIPAA law violations.

“HIPAA” stands for Health Insurance Portability and Accountability

Act. The law provides for civil and criminal penalties for improper

disclosure of medical information. But, orders from the Tenth

Circuit and this court have observed a consensus of opinion that

HIPAA does not create a private right of action. E.g., Wilkerson

v. Shinseki, 606 F.3d 1256, 1267 n.4 (10th Cir. 2010); Wilson v.

Saint Francis Community Services, 2018 WL 4409440 *2 (D. Kan.

9/17/2018).     The Tenth Circuit recently reaffirmed this holding in

Freier v. Colorado, 804 Fed.Appx. 890, 891-92 (10th Cir. 2020).

The Tenth Circuit has also noted that two circuit courts have held

that § 1983 may not be used to remedy a HIPAA violation. Thompson

v. Larned State Hospital, 597 Fed.Appx. 548, 550 (10th Cir.

2015)(citing Dodd v. Jones, 623 F.3d 563, 569 (8th Cir. 2010) and

Seaton v. Mayberg, 610 F.3d 530, 533 (9th Cir. 2010)).                         The

Secretary of Health and Human Services or state attorneys general

must enforce against HIPAA violations.             Freier, 804 Fed.Appx. at

892.

            2. Right to privacy

       Several courts have found no constitutional violation under

circumstances     similar   to   those     alleged   by     plaintiff.       E.g.,

Franklin   v.   McCaughtry,      110   Fed.Appx.     715,    718-19   (7th    Cir.

2004)(discussion of medical information in the presence of inmates

                                       6
        Case 5:20-cv-03315-SAC Document 4 Filed 12/31/20 Page 7 of 8




and prison staff); Pena v. Downstate Correctional Facility Medical

Department, 2020 WL 1467372 *3 (S.D.N.Y. 3/25/2020)(discussion of

medical information and medical examinations not conducted in

private); Williams v. Trujillo, 2019 WL 8266652 *2-3 (D.Ariz.

10/9/2019)(multiple officers present during medical examinations

on eight occasions); Corey v. Jones, 2018 WL 659171 *2-3 (S.D.Ill.

2/1/2018)(jail officer present and surveillance camera used during

medical   examinations);    Haid     v.   Cradduck,    2016   WL   3555032   *6

(W.D.Ark. 6/24/2016)(jail officer present during examination of

inmate nude from the waist down); Thomas v. Funk, 2007 WL 914582

*12-13 (C.D.Ill. 3/23/2007)(rectal exam viewed by guards and two

inmates); Rodriguez v. Ames, 287 F.Supp.2d 213, 219-20 (W.D.N.Y.

2003)(rectal exam performed in presence of cellmate).

      Moreover, defendant Espinosa would be entitled to qualified

immunity against a claim for damages for the violation of his right

to privacy under the alleged circumstances because this right is

not clearly established in the decisions of the Supreme Court or

the   Tenth   Circuit   Court   of    Appeals.        See   Williams,   at   *4

(discussing Supreme Court and Ninth Circuit precedent); Leiser v.

Moore, 2017 WL 4099469 *4-5 (D.Kan. 9/15/2017)(qualified immunity

applied to inmate’s claim that medical information was disclosed

to plaintiff’s friends and family by county sheriff).




                                      7
       Case 5:20-cv-03315-SAC Document 4 Filed 12/31/20 Page 8 of 8




IV. Conclusion

     For the above-stated reasons, it appears that plaintiff’s

complaint fails to state a claim for relief and is subject to

dismissal.   Plaintiff is hereby ordered to show cause by January

29, 2021 why his complaint should not be dismissed for failure to

state a claim or, in the alternative, file an amended complaint

which corrects the deficiencies discussed in this order.              If

plaintiff fails to make a timely response to this order, this case

may be dismissed without further notice.          Plaintiff is further

cautioned that he is responsible for informing the court in event

that his address changes.

     IT IS SO ORDERED.

     Dated this 31th day of December 2020, at Topeka, Kansas.




                            s/Sam A. Crow__________________________
                            U.S. District Senior Judge




                                    8
